The chancellor decided in this case, that under the present statute of frauds it was necessary a contract for the sale of land should not only be in writing and signed by the party who is attempted to be charged upon such contract, but it must be subscribed by the vendor also. That such a contract need not be signed by the vendor personally; but it will be sufficient if it is signed by an agent duly authorized. And that it is not necessary the authority of such agent should be in writing. That in a suit for the specifiic performance of a contract to purchase land, signed by the agent of the vendor, it is only necessary for the vendor to establish the fact, by parol, that the person signing the contract as agent for him was lawfully authorized to sign as such agent.
Decretal order of tho vico chancellor of the eighth circuit affirmed with costs, and proceedings remitted.